ACCEPTED
                                                                                                             01-17-00626-CV
                                                                                                  FIRST COURT OF APPEALS
                                                                                                          HOUSTON, TEXAS
                                                                                                           5/25/2018 8:49 AM
                                                                                                       CHRISTOPHER PRINE
                                                                                                                      CLERK

                                         NO. 01-17-00626-CV

                                  IN THE COURT OF APPEALS                                   FILED IN
                                                                                     1st COURT OF APPEALS
                                                                                         HOUSTON, TEXAS
                                   FOR THE FIRST COURT OF                            5/25/2018 8:49:27 AM
                                                                                     CHRISTOPHER A. PRINE
                                                                                             Clerk
                                         APPEALS DISTRICT

                       AT HOUSTON, TEXAS
__________________________________________________________________
        HELWIG VAN DER GRINTEN, JAMES W. DALTON AND
                    ANIS HUSSAIN, APPELLANTS

                                                      V.

  CITY OF SUGAR LAND, JOE R. ZIMMERMAN, DOUG BRINKLEY, AND
                    ALLEN BOGARD, APPELLEES
__________________________________________________________________
              On Appeal from the 434th Judicial District Court
           Fort Bend County, Texas, Cause No. 17-DCV-238872
__________________________________________________________________
     APPELLANTS’ UNOPPOSED MOTION FOR LEAVE TO FILE
              SUPPLEMENTAL REPLY APPEAL BRIEF
__________________________________________________________________

                                                            Respectfully submitted,

                                                            Russell J. Bowman
                                                            Texas State Bar No. 02751550
                                                            russelljbowman@sbcglobal.net
                                                            Scott A. Stewart
                                                            Texas State Bar No. 19218300
                                                            sastewartlawoffice@gmail.com
                                                            800 West Airport Freeway, Suite 860
                                                            Irving, Texas 75062
                                                            (214) 922-0220
                                                            (214) 922-0225 (FAX)
ORAL ARGUMENT REQUESTED                                     ATTORNEYS FOR APPELLANTS
APPELLANTS’ UNOPPOSED MOTION FOR LEAVE TO FILE SUPPLEMENTAL REPLY APPEAL BRIEF - Page 1
TO THE HONORABLE COURT OF APPEALS:

                                                       1.

        Appellants, Helwig Van Der Grinten, James W. Dalton, and Anis Hussain

(“Van Der Grinten”) respectfully request permission to file a Supplemental Reply

Appeal Brief, a copy of which is attached as Exhibit “A”, in order to respond to the

Supplemental Appeal Brief filed on May 22, 2018 by Appellees, City of Sugar Land,

Joe. R. Zimmerman, Doug Brinkley, and Allen Bogard (“Sugar Land”).

                                                       2.

        Being the Appellants in this matter, Van Der Gritten is entitled to have the last

brief filed by the Court. As Sugarland has now filed a Supplemental Brief to which

Van Der Gritten has not had a chance to respond, this motion should be granted, so

that Van Der Gritten can address the arguments and authorities contained in Sugar

Land’s Supplemental Brief.

                                                       3.

        The granting of this Motion would not interfere with the progress of this

appeal, since the case has not yet been set for submission or oral argument.

                                                       4.

        Van Der Grinten is well within the word count limit applicable to briefs.

TRAP 9.4(i)(2)(B) allows for a total of 27,000 words. Van Der Grinten’s appeal

APPELLANTS’ UNOPPOSED MOTION FOR LEAVE TO FILE SUPPLEMENTAL REPLY APPEAL BRIEF - Page 2
briefs filed in this appeal contain a total of 21,820 words. The Supplemental Reply

Appeal Brief Van Der Grinten seeks leave to file contains a total of 1,843 words, so

that the total word count of Van Der Grinten’s briefs would still be over 3,000 words

less than the total word count allowed under TRAP 9.4(i)(2)(B). Thus, allowing Van

Der Grinten leave to file the attached Supplemental Reply Appeal Brief should not

over-burden the Court.

                                                       5.

        Van Der Grinten’s Supplemental Reply Appeal Brief is submitted to address

a serious issue of subject matter jurisdiction raised in this matter concerning Article

V, Section 19 of the Texas Constitution. As issues regarding subject matter

jurisdiction can be raised at any time during an appeal, it would be proper, and

required, for this Court to address these issue(s) of subject matter jurisdiction, and

allow Van Der Grinten’s Supplemental Reply Appeal Brief to be filed.

                                                 PRAYER

        Appellants, Helwig Van Der Grinten, James W. Dalton, and Anis Hussain,

respectfully pray for leave from the Court to file Appellants’ Supplemental Reply

Appeal Brief, a copy of which is attached as Exhibit “A”.

                                                            Respectfully submitted,

                                                            /S/Russell J. Bowman
                                                            Russell J. Bowman
APPELLANTS’ UNOPPOSED MOTION FOR LEAVE TO FILE SUPPLEMENTAL REPLY APPEAL BRIEF - Page 3
                                                            Texas State Bar No. 02751550
                                                            russelljbowman@sbcglobal.net
                                                            Scott A. Stewart
                                                            Texas State Bar No. 19218300
                                                            sastewartlawoffice@gmail.com
                                                            800 West Airport Freeway, Suite 860
                                                            Irving, Texas 75062
                                                            (214) 922-0220
                                                            (214) 922-0225 (FAX)
                                                            ATTORNEYS FOR APPELLANTS

                             CERTIFICATE OF CONFERENCE

      This is to certify that on April 30, 2018, I conferred with George A. Staples,
counsel for Appellees, regarding this motion, who advised Appellees do not oppose
this motion or the relief requested herein.
                                              /S/Russell J. Bowman
                                              Russell J. Bowman

                                 CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing instrument was
served on all parties of record, as indicated below, on this 25th day of May, 2018, as
indicated below:

Mr. George A. Staples           VIA E-MAIL - gstaples@toase.com
TAYLOR, OLSON, ADKINS, SRALLA & ELAM, L.L.P.
6000 Western Place, Suite 200
Fort Worth, Texas 76107

                                                            /S/Russell J. Bowman
                                                            Russell J. Bowman




APPELLANTS’ UNOPPOSED MOTION FOR LEAVE TO FILE SUPPLEMENTAL REPLY APPEAL BRIEF - Page 4
                                            EXHIBIT A




APPELLANTS’ UNOPPOSED MOTION FOR LEAVE TO FILE SUPPLEMENTAL REPLY APPEAL BRIEF - Page 5
                                NO. 01-17-00626-CV

                           IN THE COURT OF APPEALS

                            FOR THE FIRST COURT OF

                                APPEALS DISTRICT

                       AT HOUSTON, TEXAS
__________________________________________________________________
        HELWIG VAN DER GRINTEN, JAMES W. DALTON AND
                    ANIS HUSSAIN, APPELLANTS

                                           V.

  CITY OF SUGAR LAND, JOE R. ZIMMERMAN, DOUG BRINKLEY, AND
                    ALLEN BOGARD, APPELLEES
__________________________________________________________________
              On Appeal from the 434th Judicial District Court
           Fort Bend County, Texas, Cause No. 17-DCV-238872
__________________________________________________________________
       APPELLANTS’ SUPPLEMENTAL REPLY APPEAL BRIEF
_________________________________________________________________
                                        Respectfully submitted,

                                                Russell J. Bowman
                                                Texas State Bar No. 02751550
                                                russelljbowman@sbcglobal.net
                                                Scott A. Stewart
                                                Texas State Bar No. 19218300
                                                sastewartlawoffice@gmail.com
                                                800 West Airport Freeway, Suite 860
                                                Irving, Texas 75062
                                                (214) 922-0220
                                                (214) 922-0225 (FAX)
                                                ATTORNEYS FOR PETITIONERS

                                                ORAL ARGUMENT REQUESTED
APPELLANTS’ SUPPLEMENTAL REPLY APPEAL BRIEF - Page 1
                                    TABLE OF CONTENTS

TABLE OF CONTENTS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

INDEX OF AUTHORITIES. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

SUPPLEMENTAL REPLY POINT NO. 1 - SUGAR LAND’S ERRONEOUS
NO FACTS ALLEGED CONSTITUTING A CONSTITUTIONAL
VIOLATION ARGUMENT. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

SUPPLEMENTAL REPLY POINT NO. 2 - SUGAR LAND’S ERRONEOUS
EXHAUSTION ARGUMENT. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

SUPPLEMENTAL REPLY POINT NO. 3 - SUGAR LAND’S ERRONEOUS
MOOTNESS ARGUMENT. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

SUPPLEMENTAL REPLY POINT NO. 4 - SUGAR LAND’S ERRONEOUS
HOWELL ARGUMENT. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

SUPPLEMENTAL REPLY POINT NO. 5 - SUGAR LAND’S ERRONEOUS
ARTICLE V ARGUMENT.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

SUPPLEMENTAL REPLY POINT NO. 6 - SUGAR LAND’S ERRONEOUS
SEPARATION OF POWERS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

SUPPLEMENTAL REPLY POINT NO. 7 - SUGAR LAND’S ERRONEOUS
EVIDENTIARY ARGUMENT.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11

CERTIFICATE OF COMPLIANCE.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

CERTIFICATE OF SERVICE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13




APPELLANTS’ SUPPLEMENTAL REPLY APPEAL BRIEF - Page 2
                                     INDEX OF AUTHORITIES

CASES:

Bernard v. Como,
381 S.W.3d 538 (Tex. 2012). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

Central Power and Light Co. v. Sharp,
960 S.W.2d 617, 618 (Tex. 1997). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

Childress Oil Co. v. Wood,
111 Tex. 165, 230 S.W. 143, 143 (1921). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

City of Dallas v. Stewart,
361 S.W.3d 562 (Tex. 2012). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

City of Sherman v. Public Util. Comm’n,
643 S.W.2d 681, 683 (Tex.1983). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5-6

DiGiuseppe v. Lawler,
269 S.W.3d 588, 594-95 (Tex. 2008). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

Dillard v. Austin Indep. Sch. Dist.,
806 S.W.2d 589, 598 (Tex.App.-Austin 1991, writ denied).. . . . . . . . . . . . . . . . . 12

Howell v. Texas Workers’ Compensation Commission,
143 S.W.3d 416 (Tex.App.-Austin 2004, rev. denied). . . . . . . . . . . . . . . . . . . . . . . 8

Johnson v. Happell,
4 Tex. 96, 99 (1849). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

Johnson v. Universal Life & Accident Ins. Co.,
127 Tex. 435, 94 S.W.2d 1145, 1146 (1936). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

State v. Gillette’s Estate,
10 S.W.2d 984, 987 (1928). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9



APPELLANTS’ SUPPLEMENTAL REPLY APPEAL BRIEF - Page 3
Westheimer Independent School District v. Brockette,
567 S.W.2d 780, 785 (Tex.1978). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5-6

CODES:

Texas Government Code § 29.003(g). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

Texas Transportation Code Chapter 707. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

CONSTITUTION:

Texas Constitution, Article II, Section 1.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11

Texas Constitution, Article V. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

Texas Constitution, Article V, Section 8. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

Texas Constitution, Article V, Section 19. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6-9

RULES:

TRAP 9.4(i)(1).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13




APPELLANTS’ SUPPLEMENTAL REPLY APPEAL BRIEF - Page 4
TO THE HONORABLE COURT OF APPEALS:

      This Supplemental Reply Appeal Brief is being filed by Appellants, Helwig

Van Der Grinten (“Van Der Grinten”), James W. Dalton (“Dalton”), and Anis

Hussain (“Hussain”), to address the erroneous arguments in the Supplemental Brief

filed on May 22, 2018 by Appellees, City of Sugar Land, Joe. R. Zimmerman, Doug

Brinkley, and Allen Bogard (collectively referred to as “Sugar Land”). The following

shows Sugar Land’s arguments are without merit.

         SUPPLEMENTAL REPLY POINT NO. 1 - SUGAR LAND’S
          ERRONEOUS NO FACTS ALLEGED CONSTITUTING A
             CONSTITUTIONAL VIOLATION ARGUMENT

      Sugar Land asserts on page 1 of its Supplemental Brief that Van Der Grinten,

Dalton, and Hussain have not alleged any facts which would constitute a violation of

the Texas Constitution. That statement is completely false. Van Der Grinten et. al.

set forth in elaborate detail the specific sections of the Texas Constitution violated by

Transportation Code Chapter 707 and Sugar Land’s ordinance, and how those laws

violate those sections of the Texas Constitution. CR 11-23.

         SUPPLEMENTAL REPLY POINT NO. 2 - SUGAR LAND’S
              ERRONEOUS EXHAUSTION ARGUMENT

      Sugar Land argues on pages 1-2 of its Supplemental Brief that the cases of City

of Sherman v. Public Utilities Commission, 642 S.W.2d 681, 683 (Tex. 1983) and

Westheimer Independent School District v. Brockette, 567 S.W.2d 780, 785 (Tex.
APPELLANTS’ SUPPLEMENTAL REPLY APPEAL BRIEF - Page 5
1983) are not relevant to the exhaustion of remedies issue when a litigant attempts to

attack an administrative action and seeks monetary relief. Sugar Land further argues

that neither City of Sherman or Brockette involved an attempt to recover penalties

paid and a failure to exhaust administrative remedies.

      Sugar Land misses the significance of City of Sherman and Brockette. What

is important about those cases is not the facts of those cases, but the clear proposition

of law set forth by the Texas Supreme Court in those cases. Specifically, that

proposition of law is that one is not required to exhaust administrative remedies that

are lacking in jurisdiction. Why is that the case? Because one is not required by law

to engage in futile or useless acts. DiGiuseppe v. Lawler, 269 S.W.3d 588, 594-95

(Tex. 2008). This explains precisely why the Texas Supreme Court held in City of

Sherman and Brockette that remedies which lack jurisdiction do not have to be

exhausted before bringing suit.

      The “remedies” which Sugar Land asserts had to be exhausted in this case are

totally lacking in jurisdiction, because Article V, Section 19 of the Texas Constitution

gives exclusive jurisdiction over any civil matter $200 or less to justice of the peace

courts. As a red light camera penalty is a civil matter less than $200, Article V,

Section 19 controls, and the “remedies” of the red light camera laws would be totally

lacking in subject matter jurisdiction. Therefore, such “remedies” did not have to be

APPELLANTS’ SUPPLEMENTAL REPLY APPEAL BRIEF - Page 6
exhausted before Van Der Gritten, Dalton, and Hussain brought this lawsuit.

         SUPPLEMENTAL REPLY POINT NO. 3 - SUGAR LAND’S
               ERRONEOUS MOOTNESS ARGUMENT

      Sugar Land argues on pages 2-3 of its Supplemental Brief that the “remedies”

of the red light camera laws could moot Plaintiffs’ claims, so that their failure to

exhaust those “remedies” precludes Plaintiffs from bringing this lawsuit. Such

certainly does not apply to Van Der Grinten, since he exhuasted the “remedies”

espoused by Sugar Land. As to Dalton and Hussain, since the “remedies” provided

by the red light camera laws lack subject matter jurisdiction under Article V, Section

19, those “remedies” could not moot any of their claims, since they lack the power to

do anything.

      This is why the cases of City of Dallas v. Stewart, 361 S.W.3d 562 (Tex. 2012);

and Bernard v. Como, 381 S.W.3d 538 (Tex. 2012) cited by Sugar Land on page 3

of its Supplemental Brief that exhaustion of remedies applies because the “remedies”

of the red light camera laws might moot Dalton and Hussain’s claims is not correct.

None of the administrative remedies involved in those cases were lacking in subject

matter jurisdiction, as is the case here. This is why those cases do not apply.

         SUPPLEMENTAL REPLY POINT NO. 4 - SUGAR LAND’S
                ERRONEOUS HOWELL ARGUMENT

      As it did in the trial court and its appeal brief, Sugar Land again relies on

APPELLANTS’ SUPPLEMENTAL REPLY APPEAL BRIEF - Page 7
Howell v. Texas Workers’ Compensation Commission, 143 S.W.3d 416 (Tex.App.-

Austin 2004, rev. denied), for the argument that the Legislature can override the grant

of exclusive jurisdiction contained in Article V, Section 19 of the Texas Constitution.

As Van Der Grinten, Dalton, and Hussain pointed out on pages 44-45 of their Appeal

Brief and pages 13-14 of their Reply Appeal Brief, Howell does not support Sugar

Land’s argument, because each of the justice of the peace court lawsuits involved in

Howell were over $200. Sugar Land asserts on page 5 of its Supplemental Brief this

is “simply untrue”.

      It is Sugar Land’s statement to this effect that is untrue. In each of the

approximately 723 separate justice of the peace courts lawsuits involved in Howell,

recovery was sought for unpaid medical bills, and $1,050 in attorney’s fees. Howell,
143 S.W.3d at 429. The attorney’s fees sought in each of those justice of the peace

court lawsuits would be included in determining the amount in controversy for

jurisdiction purposes. See Johnson v. Universal Life & Accident Ins. Co., 127 Tex.
435, 94 S.W.2d 1145, 1146 (1936) and the other authorities cited on pages 44-45 of

Van Der Grinten et. al.’s Brief, all of which Sugar Land never addresses,because

those authorities show Sugar Land’s reliance on Howell is erroneous.

         SUPPLEMENTAL REPLY POINT NO. 5 - SUGAR LAND’S
               ERRONEOUS ARTICLE V ARGUMENT

      Van Der Gritten, et. al., clearly demonstrated in their Appeal Brief and Reply
APPELLANTS’ SUPPLEMENTAL REPLY APPEAL BRIEF - Page 8
Appeal Briefs how Article V, Section 19 of the Texas Constitution makes the hearing

officer and the municipal court judge appeal by trial de novo “remedies” completely

lacking in jurisdiction. Sugar Land’s argument in response on pages 5-6 of its

Supplemental Brief is that Article V only determines jurisdiction of courts and has

no relevance to the jurisdiction of administrative actions. Such an argument is

completely wrong.

      Article V, Section 8 of the Texas Constitution provides district courts with

exclusive, appellate and original jurisdiction of all actions, proceedings, and remedies

except in cases where exclusive, appellate or original jurisdiction may be conferred

by the constitution or other law on some other court, tribunal, or administrative body.

Thus, Article V of the Texas Constitution clearly deals with adminsitrative tribunals.

      Article V, Section 19 conveys exclusive jurisdiction of all civil matters $200

or less to justice of the peace courts. Being a constitutional provision, it would

control over any law passed by the Legislature. If the Constitution confers exclusive

jurisdiciton over any subject matter, it is not within the power of the Legislature to

give that jurisidiction to another tribunal. Johnson v. Happell, 4 Tex. 96, 99 (1849);

State v. Gillette’s Estate, 10 S.W.2d 984, 987 (1928). Article V, Section 19 of the

Texas Constitution clearly applies in this case, since the Legislature (and Sugar Land

through its ordinance) attempt to confer jurisdiction on tribunals in violation of the

APPELLANTS’ SUPPLEMENTAL REPLY APPEAL BRIEF - Page 9
exclusive jurisdiction conferred by that provision of the Texas Constitution. This

shows Sugar Land’s argument is without merit.

         SUPPLEMENTAL REPLY POINT NO. 6 - SUGAR LAND’S
          ERRONEOUS SEPARATION OF POWERS ARGUMENT

      If the trial court’s ruling is allowed to stand, a vehicle owner like Van Der

Grinten, Dalton, or Hussain, could never challenge the validity or constitutionality

of the red light camera laws. The hearing officer has no authority to hear such claims,

because administrative remedies lack the power to determine constitutional issues.

Central Power and Light Co. v. Sharp, 960 S.W.2d 617, 618 (Tex. 1997). The

hearing officer would likewise lack subject matter jurisdiction, because of Article V,

Section 19 of the Texas Constitution. The municipal court judge, in its appeal by trial

de novo status, likewise has no authority to hear such claims, since it only has the

jurisdiction the hearing officer has. See Childress Oil Co. v. Wood, 111 Tex. 165,

230 S.W. 143, 143 (1921) and the other authorities cited on page 39 of Van Der

Grinten et. al.’s Brief, none of which Sugar Land addresses.

      Under Section 29.003(g) of the Texas Government Code, the Legislature makes

the municipal court judge the exclusive appellate jurisdiction available to a vehicle

owner. This makes the only court available to a vehicle owner one that completely

lacks jurisdiction to act, and has no authority to rule on the validity of the red light

camera laws. Thus, the procedure set up by the Legislature provides no basis
APPELLANTS’ SUPPLEMENTAL REPLY APPEAL BRIEF - Page 10
whatsoever for a vehicle owner to challenge the constitutionality or validity of the red

light camera laws.

      Nothing illustrates this more than this case. Van Der Grinten utilized the

“remedies” of the red light camera laws, yet Sugar Land asserts he cannot challenge

the constitutionality of the red light camera laws. Dalton and Hussain paid their

penalty under duress, so that the registration on their vehicles could continue to be

renewed, and now seek reimbursement based on the unconstitutionality of the red

light camera laws, yet Sugar Land asserts they are unable to do so. If Sugar Land’s

argument were followed, that would mean no vehicle owner could ever challenge the

constitutionality of the red light camera laws, because whether they paid the penalty

or not, they could not challenge the constitutionality of the red light camera laws.

      Such a result violates the separation of powers clause of the Texas Constitution

(Article II, Section 1), as it would put the red light camera laws beyond constitutional

review by the courts. This is why the cases discussed by Sugar Land on pages 6-10

of its Supplmental Brief are inapplicable, as none of them involved the type of

situation present here where a statute was effectively put beyond the power of a court

to review.

         SUPPLEMENTAL REPLY POINT NO. 7 - SUGAR LAND’S
              ERRONEOUS EVIDENTIARY ARGUMENT

      Finally, Sugar Land asserts on pages 11-13 that Van Der Grinten et. al.
APPELLANTS’ SUPPLEMENTAL REPLY APPEAL BRIEF - Page 11
produced no evidence to refute the evidence offered by Sugar Land that its officials

did not personally engage in the acts alleged against them. As was demosntrated on

pages 34-35 of Van Der Grinten et. al.’s Reply Appeal Brief, this argument fails,

because an ultra vires claim like those brought in this case is required to be brought

against the city official in authority at the governmental unit. Dillard v. Austin Indep.

Sch. Dist., 806 S.W.2d 589, 598 (Tex.App.-Austin 1991, writ denied). Whether the

official personally engaged in the act is irrelevant, such that this argument of Sugar

Land’s is without merit.

      For all of the above reasons, and those contained in their Appeal Brief and

Reply Appeal Brief, Plaintiffs/Appellants request: (1) the trial court’s July 24, 2017

order be vacated and reversed; (2) the case be remanded back to the trial court, so the

case can proceed on its merits; (3) Plaintiffs/Appellants be awarded all taxable costs

of this appeal; and (4) for any and all other relief to which Plaintiffs/Appellants may

be entitled, at law or equity.

                                                Respectfully submitted,


                                                /S/Russell J. Bowman
                                                Russell J. Bowman
                                                Texas State Bar No. 02751550
                                                russelljbowman@sbcglobal.net
                                                Scott A. Stewart
                                                Texas State Bar No. 19218300
                                                sastewartlawoffice@gmail.com
APPELLANTS’ SUPPLEMENTAL REPLY APPEAL BRIEF - Page 12
                                                800 West Airport Freeway, Suite 860
                                                Irving, Texas 75062
                                                (214) 922-0220
                                                (214) 922-0225 (FAX)
                                                ATTORNEYS FOR APPELLANTS

                         CERTIFICATE OF COMPLIANCE

      I hereby certify that this Appellants’ Supplemental Reply Appeal Brief, not
including the items set forth in TRAP 9.4(i)(1) which are not counted for purposes
of computing the number of words in this Brief, contains 1,843 words. This word
count was determined by using the computer program, WordPerfect X5, that was used
to prepare this Appellants’ Supplemental Reply Appeal Brief.

                                                /S/Russell J. Bowman
                                                Russell J. Bowman

                            CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document was sent
to all counsel of record indicated below, on this 25th day of May, 2018, as indicated
below:

Mr. George A. Staples           VIA E-MAIL - gstaples@toase.com
TAYLOR, OLSON, ADKINS, SRALLA & ELAM, L.L.P.
6000 Western Place, Suite 200
Fort Worth, Texas 76107

                                                /S/Russell J. Bowman
                                                Russell J. Bowman




APPELLANTS’ SUPPLEMENTAL REPLY APPEAL BRIEF - Page 13